Citation Nr: 0927369	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  04-11 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to service-connected orthopedic 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from June 1969 to December 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which, in pertinent part, denied the 
above claim.

This matter was previously before the Board in December 2006, 
at which time it was remanded for additional development.  
The case has since been returned to the  the Board for 
appellate review.

The Board notes that in a statement from the Veteran received 
by the Board in April 2009, he indicated that he was 
currently unemployable because of his service-connected 
disabilities.  The Board construes this as an informal claim 
for entitlement to a total disability rating based upon 
individual unemployability (TDIU).  The Board does not have 
jurisdiction of this issue as it has not been adjudicated by 
the RO.  Absent a decision, a notice of disagreement and a 
substantive appeal the Board does not have jurisdiction of an 
issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  The issue is, therefore, 
referred to the RO for appropriate action.


FINDING OF FACT

Diabetes mellitus is not manifested as a result of the 
Veteran's period of active service, is not the result of a 
service-connected disease or injury, and was not manifested 
to a compensable degree within any applicable presumptive 
period.





CONCLUSION OF LAW

The criteria for entitlement to service connection for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in June 2001, January 2002, January 2005, 
December 2006, May 2007, July 2008 and March 2009, the 
Veteran was notified of the evidence not of record that was 
necessary to substantiate his claim.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements requisite notice was 
provided in the aforestated December 2006 letter.  
Nevertheless, because the service connection claim is being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the appellant under the holding in Dingess, 
supra.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
The Veteran has been provided with a VA examination.  There 
is no indication of any additional, relevant records that the 
RO failed to obtain.  In sum, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled and no further action is necessary under the 
mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for diabetes mellitus may also be 
established based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2008).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, Type 2 diabetes mellitus 
shall be service-connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e) (2008).  The diabetes mellitus shall have 
become manifest to a degree of 10 percent or more at any time 
after service.  38 C.F.R. §3.307(a)(6)(ii) (2008).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 
Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Initially, the Board notes that while the Veteran had a 
period of active service from June 1969 to December 1977, the 
evidence of record does not show that he had service in the 
Republic of Vietnam.  As such, service connection on a 
presumptive basis pursuant to 38 C.F.R. § 3.309(e) would not 
be warranted.

Nevertheless, the Board must consider whether service 
connection for diabetes mellitus may still be granted on a 
direct basis, on a presumptive basis as a chronic disease, or 
as secondary to a service-connected disability.

A review of the Veteran's service medical records reveals 
that there is no diagnosis of diabetes mellitus made during 
his period of active service.  His separation report of 
medical examination dated in December 1977 shows that 
clinical evaluation of the endocrine system was normal and 
that laboratory findings were within normal limits.  In the 
associated report of medical history, the Veteran indicated 
that he had never had sugar or albumin in his urine.

Subsequent to service, a VA examination report dated in May 
1979 shows no findings to indicate symptoms associated with 
diabetes mellitus.

A preplacement health questionnaire dated in December 1979 
shows that the  Veteran indicated that he had never had sugar 
or albumin in his urine.

Private outpatient treatment records from Kaiser Permanente 
dated from May 1991 to July 1995 show intermittent treatment 
for symptoms associated with adult onset diabetes mellitus.

Private outpatient treatment records from L. T., M.D., dated 
from September 1997 to in June 2001 shows that the Veteran 
was treated intermittently for diabetes mellitus.

Private outpatient treatment records from Merritt Island Foot 
and Ankle, Inc., dated from January 2002 to May 2002 show 
that the Veteran was said to have orally controlled type II 
onset diabetes mellitus.  The impression included early onset 
peripheral diabetic neuropathy.

A private medical record from Dr. T., dated in October 2002, 
shows that the Veteran was said to have been a patient for 
over five years, during which he had been treated for adult 
type II diabetes mellitus.  Dr. T. indicated that the Veteran 
had reported having trouble exercising due to problems he had 
with his knees, ankles, lower back, and being overweight.  
Dr. T. indicated that the inability to exercise properly had 
caused him to gain an excessive amount of weight over the 
years, and that he had gained approximately 40 to 50 pounds, 
currently weighing at 320 pounds.  His diabetes was not yet 
under proper control due to the weight problem and the lack 
of proper exercising.  Dr. T. concluded that it was as likely 
as not that the Veteran's diabetes mellitus type II was a 
secondary problem associated to his knees, ankles, and lower 
back problems, and his inability to exercise properly.

A lay statement from the Veteran's parents dated in April 
1992, but received by the RO in April 2004, shows that it was 
indicated that the Veteran was not able to do a lot of 
exercising because of his knee and ankle problems, which had 
caused weight gain, and had caused him to develop diabetes.

In April 2004, the Veteran also submitted various treatises 
suggesting that inactivity and a sedentary lifestyle 
contributes to the development of diabetes mellitus.

A private medical record from E. Y., M.D., dated in July 2004 
shows that the Veteran was being treated for diabetes 
mellitus with oral medications.  He stated that it was 
difficult for him to exercise to lose weight because of his 
knee pain.  Dr. Y. recommended that the Veteran do 
nonweightbearing exercises such as recumbent bicycle or 
swimming.  The impression was type II diabetes mellitus with 
acceptable control on oral agents.

A private medical record from Dr. Y., dated in August 2004 
shows that the Veteran was being treated for diabetes 
mellitus with oral medications.  He was compliant with a 
diabetic diet but did not exercise regularly.  He reported 
that he would finally start an exercise program the following 
week when he would be retiring from his current occupation.  
He indicated that he hoped with regular exercise he would be 
able to control his blood pressure and blood sugar.  The 
impression was type II diabetes mellitus, stable.

A private medical record from Dr. Y., dated in October 2004 
shows that the Veteran was being treated for diabetes 
mellitus with oral medications.  He indicated that he had 
tried to be compliant with a diabetic diet.  He added that he 
would try to exercise regularly.  He noted that presently he 
was helping his mother with some minor remodeling in the 
house.  He indicated that he had not had time to go to the 
gymnasium as regularly as he would like.  The impression, in 
pertinent part, was type II diabetes mellitus with acceptable 
control target organ disease, with documented of retinopathy 
and nephropathy.

A private medical record from Dr. Y., dated in December 2004 
shows that the Veteran was given an impression of type II 
diabetes mellitus with documented retinopathy and 
nephropathy, currently stable; hypertension not optimally 
controlled for a diabetic patient; and morbid obesity with 
patient having difficulty  engaging in regular exercise at 
the present time.

A letter from K. C., M.D., dated in February 2007 shows that 
the Veteran's physical activity was said to have been limited 
by lumbar radiculopathy, obesity, and degenerative arthritis 
of the knees and ankles.  He was said not to have a family 
history of diabetes.  Dr. C. opined that his diabetes could 
be caused by the problems mentioned above.

A VA examination report dated in March 2009 shows that 
Veteran was said to be service connected for knee, ankle, and 
back disabilities.  A review of his VA medical records 
revealed that the Veteran had been over 300 pounds for the 
preceding 20 years and recently had been over 400 pounds.  In 
1985 he was diagnosed with type 2 diabetes, and his current 
regimen included oral agents.  He indicated that he rarely 
checked his blood sugar because it was under 200.  He 
indicated that he would try to keep a diet with Jenny Craig, 
but it was obvious that he was not very good at keeping his 
diet.  He recently lost 20 pounds, but his current weight was 
in excess of 380 pounds.  He had never had a heart attack, 
stroke or congestive heart failure.  He had erectile 
dysfunction for 20 years.  He had numbness and tingling in 
his feet for the preceding 12 years.  He has had surgery on 
both eyes multiple times.  He would urinate every two to 
three hours during the day, twice at night.  There were no 
skin problems.  There were no bowel problems.  His activities 
were not restricted from diabetes, and he did not have to 
restrict his activities to manage diabetes.

Physical examination revealed that he was a morbidly obese 
man in no resting distress. The diagnosis was type II 
diabetes mellitus; hypertension, most likely unrelated to 
type II diabetes; erectile dysfunction secondary to type II 
diabetes; diabetic peripheral neuropathy; and diabetic 
retinopathy.  The examiner opined that it was definitely a 
stretch to blame his diabetes on his joint conditions.  
Certainly, his diabetes was related to his massive obesity, 
but his massive obesity was far less likely related to his 
joint problems and inactivity and much more likely related to 
his poor impulse control when it has to do with food.  
Certainly any kind of arthritis in the extremities or back 
was not a commonly accepted cause of morbid obesity. Morbid 
obesity was a lot more related to other issues which was far 
more likely than not unrelated to even severe joint 
abnormalities.  While the Veteran did have severe problems 
with locomotion due to his knees and his back, much of this 
was  due to his massive size, and it was beyond the scope of 
medical science to be able to see how much of his problem 
with locomotion would be due to his service connected 
problems versus the severe morbid obesity which was 
concomitant.  The examiner concluded that it was less likely 
than not that his diabetes was a result of obesity from his 
service connected joint problems.

A letter from Dr. C., dated in April 2009, shows that the 
Veteran was said to be disabled because of his multiple 
medical problems related to his weight.  Dr. C explained that 
the Veteran had diabetes that was probably weight related as 
he did not have a family history of diabetes.  He was also 
suffering with multiple complications of diabetes including 
peripheral neuropathy, retinopathy, and erectile dysfunction.  
Lately he was seen in emergency department for low blood 
sugars  when he tried to lose weight.  He was said to be on 
various oral medications.  Dr. C. indicated that he strongly 
believed that a lot of the medical problems he had were 
related to his weight, and that he could not make this any 
better because of his inability to participate in physical 
activity.

Initially, the Board finds that the preponderance of the 
evidence has failed to demonstrate that the Veteran was ever 
diagnosed with diabetes mellitus during his period of active 
service.  The Veteran's December 1977 separation examination 
report is highly probative as to the Veteran's condition at 
the time of his release from active duty, as it was generated 
with the specific purpose of ascertaining the Veteran's then 
physical condition, as opposed to his current assertion which 
is proffered in an attempt to secure VA compensation 
benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision). The December 1977 
separation examination report is entirely negative for any 
symptoms associated with hypertension and weighs heavily 
against the claim.  The weight of the service medical 
records, including the separation examination, is greater 
than subsequent treatment records based on a history as 
provided by the Veteran.

There is also no evidence of the manifestation of diabetes 
mellitus to a compensable degree within one year following 
separation from service.  As such, entitlement to service 
connection for diabetes mellitus on a presumptive basis under 
38 C.F.R. § 3.307 would not be warranted.

The VA examiner in March 2009 indicated that the Veteran was 
first diagnosed with diabetes mellitus in 1985.  This was 
more than eight years following the Veteran's separation from 
active service.  Evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

Although the Veteran currently has a diagnosis of diabetes 
mellitus, there is no evidence of a chronic disability during 
his period of active service, continuity of symptomatology 
after such period of active service, or medical evidence 
associating a current diagnosis to service.  See Hickson, 12 
Vet. App. at 253.

Additionally, the competent medical evidence of record has 
not shown that the Veteran currently has diabetes mellitus 
which is etiologically or causally associated with any 
service-connected disability, to include the service-
connected joint disabilities.

In this regard, the Board has considered the October 2002 
private medical record from Dr. T. which concluded that it 
was as likely as not that the Veteran's diabetes mellitus 
type II was a secondary problem associated to his knees, 
ankles, and lower back problems, and his inability to 
exercise properly.  However, the July 2004 to December 2004 
treatment records from Dr. Y. show that nonweightbearing 
exercises such as recumbent bicycle or swimming were 
recommended, and that the Veteran had intended to commence 
with an exercise regimen upon his retirement, but that he had 
not had time to go to the gymnasium as regularly as he would 
like.  

The Board has also considered the February 2007 private 
medical record from Dr. C. in which he opined that the 
Veteran's diabetes could be caused by his limited physical 
activity due to lumbar radiculopathy, obesity, and 
degenerative arthritis of the knees and ankles.  However, 
this opinion is not definitive, but rather speculative in 
nature.  The law provides that service connection may not be 
based on a resort to speculation or remote possibility.  38 
C.F.R. § 3.102 (2008); Obert v. Brown, 5 Vet. App. 30, 33 
(1993).

The Board finds probative the March 2009 opinion of the VA 
examiner which states that it was less likely than not that 
his diabetes was a result of obesity from his service 
connected joint problems.  The VA examiner thoroughly 
explained that certainly, the Veteran's diabetes was related 
to his massive obesity, but his massive obesity was far less 
likely related to his joint problems and inactivity and much 
more likely related to his poor impulse control when it had 
to do with food.  He added that any kind of arthritis in the 
extremities or back was not a commonly accepted cause of 
morbid obesity, and that morbid obesity was much more related 
to other issues which were far more likely than not unrelated 
to even severe joint abnormalities.  This opinion is 
considered probative as it was definitive, based upon a 
complete review of the Veteran's medical record, and 
supported by detailed rationale.  Accordingly, the opinion is 
found to carry significant weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[I]t is not error for 
the BVA to favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence." "  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  As noted above, the March 2009 VA examination report 
was definitive, based upon a complete review of the Veteran's 
medical record, and supported by detailed rationale.  The 
statements from Drs. T. and C. are either contradicted by the 
medical evidence, speculative, or not definitive.  Therefore, 
entitlement to service connection on a secondary basis as 
proximately due to or the result of a service-connected 
disability is not warranted.  See 38 C.F.R. § 3.310(a) 
(2007); Allen, 7 Vet. App. at 439.

The Board has also considered the various treatises submitted 
by the Veteran with regards to obesity and diabetes mellitus.  
To the extent that he is attempting to extrapolate from the 
treatises that he has diabetes mellitus as a result of his 
period of active service or a service-connected disability, 
such extrapolation would constitute nothing more that an 
unsubstantiated medical opinion by a lay person rather than a 
conclusion based on the medical evidence of record, and, 
therefore, cannot be deemed material.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); see also Sacks v. West, 11 Vet. App. 
314 (1998). 

The Board recognizes the Veteran's contentions that he has 
had diabetes mellitus as a result of his service-connected 
disabilities.  When a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe his 
symptoms, his opinion is outweighed by the competent medical 
evidence.  Simply stated, the Veteran's service treatment 
records (containing no competent medical evidence of diabetes 
mellitus) and post-service treatment records (showing no 
complaints, symptoms, findings or diagnoses associated with 
diabetes mellitus until 1985 at the earliest, and no 
competent medical evidence linking the diabetes mellitus to 
service or a service-connected disability) outweigh the 
Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
here the preponderance of the evidence is against a 
relationship between service and the diabetes mellitus.  
While the Board is sympathetic to the Veteran's claims, along 
with the statements from his parents, and they are all 
certainly competent to describe that which they witnessed or 
experienced.  However, any contentions by the Veteran or his 
parents that his current diabetes mellitus is related to 
service or to a service-connected disability are not 
competent.  There is no indication that they possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for diabetes mellitus.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53.


ORDER

Service connection for diabetes mellitus, to include as 
secondary to service-connected orthopedic disabilities, is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


